Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.


Claim Status
Claims 1-7 are pending.

Allowable Subject Matter
2	Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a current measurement device placed between a power source and an electric apparatus  drives by a switching current from the power source comprising: a shunt resistor forming a current path through which a shunt current is flowed through the shunt resistor, wherein the slant resistor comprises a resistive element  and a first and second voltage signal lines connected, respectively, to the first and second electrodes of the shunt resistor to detect a voltage signal generated across the first and second voltage  signal lines by the shunt current flowing through the current path;
a third signal line which is different from the first and second voltage signal lines and connected to the first. electrode of the shunt resistor aione the current path between the first voltage signal fine and the power source, wherein the third signal line is also connected to a grounded common line so that noise coming from the power source through the shunt current is released from the current path through the third signa line before the noise enters the resistive element . in combination with all the other elements of claim 1.  

	Claims 2-7 are also allowed as they further limit claim 1.

3	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENT J ANDREWS/Examiner, Art Unit 2868    

/LEE E RODAK/Primary Examiner, Art Unit 2868